DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 10/5/2020 has been entered.  Claims 1-20 remain pending in this application.  Applicant's amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 8/5/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the Interview dated 1/4/2021 and Examiner’s Amendment; see attached Interview Summary and draft Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
RAFFI GOSTONIAN on 1/19/2021; see attached Interview Summary and draft Amendment.

The application has been amended as follows: 

1. 	(Currently Amended) A system, comprising:
a processor of a notifier node;
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:
connect to a notifier service node configured to designate the notifier node;
receive a notification from the notifier service node to read a block from a ledger of a blockchain;
apply a hash function on the block to determine if the notifier node is a designated notifier for at least one submitted transaction in the block; and
in response to a determination that the notifier node is the designated notifier, send a push notification to user nodes involved in a transaction associated with the block.

4. 	(Canceled)

5. 	(Currently Amended) The system of claim 1 [[4]], wherein the instructions further cause the processor to use the hash of the block as a seed of a pseudo-random number generator.

8.	(Currently Amended) A method, comprising:

receiving, by the notifier node, a notification from the notifier service node to read a block from a ledger of a blockchain; 
applying, by the notifier node, a hash function on the block to determine if the notifier node is a designated notifier for at least one submitted transaction in the block; and 
in response to a determination that the notifier is the designated notifier, sending, by the notifier node, a push notification to user nodes involved in a transaction associated with the block.

11. 	(Canceled)

12. 	(Currently Amended) The method of claim 8 [[11]], wherein the instructions further cause the processor to use the hash of the block as a seed of a pseudo-random number generator.

15.	(Currently Amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
connecting to a notifier service node configured to designate the notifier node; 
receiving a notification from the notifier service node to read a block from a ledger of a blockchain; 
applying a hash function on the block to determine if the notifier node is a designated notifier for at least one submitted transaction in the block; and 
in response to a determination that the notifier is the designated notifier, sending a push notification to user nodes involved in a transaction associated with the block.



18. 	(Currently Amended) The non-transitory computer readable medium of claim 15 [[17]], wherein the instructions further cause the processor to use the hash of the block as a seed of a pseudo-random number generator.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16, 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-10, 12-16, 18-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “connecting, by a notifier node, to a notifier service node configured to designate the notifier node; receiving, by the notifier node, a notification from the notifier service node to read a block from a ledger of a blockchain; applying, by the notifier node, a hash function on the block to determine if the notifier node is a designated notifier for at least one submitted transaction in the block; and in response to a determination that the notifier is the designated notifier, sending, by the notifier node, a push notification to user nodes involved in a transaction associated with the block”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art and found references Hasan (US 2018/0285840) and Golwalkar et al. (US 2009/0182855, hereinafter Golwalkar); while Hasan teaches using hashes with .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441